           Case 2:20-mj-04992-DUTY Document 4 Filed 10/16/20 Page 1 of 1 Page ID #:40


                                                                                                   ~.
                                                                                           `+
                                                                                           j       '~
                                                                                                    ~ ..T,       o
                                                                                            V    ~"":



                                                                                                 trS
                                                                                                       f,; 4'7   /~~   ~Y~
                                                                                                                 i+~



                                        UNITED STATES DISTRICT COURT                              r- _„ ~,=' 3         ~
                                     CENTRAL DISTRICT OF CALIFORNIA                                          ..

                                                              CASE NUMBER:                      ~ ,~        '-
UNITED STATES OF AMERICA
                                                  PLAINTIFF 2:20-mj-04992-Duty
                  v.
                                                                      REPORT COMMENCING CRIMINAL
Fontrell                   BAINES                                                     ACTION
 USMS#                                           D$FENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1. Date and time of arrest: 10/16/2020                                        ~~ ~ pM

 2. The above named defendant is cunendy hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:    0 Yes       ❑ No

 3. Defendant is in U.S. Marshals Service lock-up (in this court building):    ❑ `Yes    ❑ No

 4. Charges under which defendant has been booked:

    18 USC 1029 a2 /1028A

5. Offense charged is a:    [~ Felony      ❑Minor Offense           ❑ Petty Offense      ❑Other Misdemeanor

6. Interpreter Required:    ~No       ❑Yes        Language:

7• Year of Birth: 1989

8. Defendant has retained counsel:        ❑ No
       Yes       Name:                                                Phone Number:


9• Name of Pretrial Services Officer notified:

1Q• Remarks (if any):


11. Name: Marcus Valle                                  (please print)

12. Office Phone Number: 213-304-0361                                     13. Agency: US Dept. of Labor, OIG

14. Signature:     ~_                                                     15. Date: 10-16-2020


CR-64(05/18)                             REPORT COMMENCING CRIMINAL ACTION
